 D. V. COPYING AND PRINTINGD. V. Copying and Printing, Inc. and Local 1, Amal-gamated Lithographers of America, ITU, AFL-CIO. Case 2-CA-15177June 23, 1980SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 8, 1979, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding in which it ordered, inter alia,that Respondent make whole Richard DeMonico,Christopher Carson, Alan Cooper, Hector Adorno,Joanne Buttacavole, and Laverne Vanderhorst fortheir losses resulting from Respondent's unfairlabor practices in violation of Section 8(a)(3) of theAct. Thereafter, on June 29, 1979, the Court ofAppeals for the Second Circuit entered its judg-ment enforcing the Board's Order.2A controversy having arisen as to the amounts ofbackpay due under the terms of the Board's Order,as enforced by the court, the Regional Director forRegion 2, on February 11, 1980, issued and servedon the parties a backpay specification and notice ofhearing alleging the amounts of backpay due theemployees under the Board's Order and notifyingRespondent that it was its obligation to file atimely answer to the specification in compliancewith the Board's Rules and Regulations, Series 8,as amended. Respondent, however, did not submita timely answer in response to the specification.Accordingly, on March 5, 1980, counsel for theGeneral Counsel advised Respondent, by registeredmail, that no answer had been received and that ifan answer was not received by March 13, 1980,counsel for the General Counsel intended to movefor summary judgment in accordance with thespecification and the Board's Rules and Regula-tions. Thereafter, by telegram dated March 13,1980, Respondent's counsel requested that, inas-much as the backpay hearing was then set for June18, 1980, the time for submission of an answer beextended to March 24, 1980. By letter dated March21, 1980, the Regional Director advised counselthat in the absence of a showing of proper cause,as required by Section 102.55 of the Board's Rulesand Regulations, counsel's request for an extensionwas denied and that, pursuant to Sections 102.24,102.50, and 102.54(b) and (c), the Regional Officeintended to file a Motion for Summary Judgmentwith the Board. Subsequently, on April 4, 1980,counsel for the General Counsel filed a Motion for' 240 NLRB 1276.2 The cojrt's decision has not been reported.250 NLRB No. 5Summary Judgment. On April 9, 1980, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the Gen-eral Counsel's motion should not be granted.3OnApril 23, 1980, Respondent's counsel submitted aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart:(a) Filing and service of answer to specifica-tion.-The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate....Section 102.55 of the Board's Rules and Regula-tions, Series 8, as amended, further provides:Extension of time for filing answer to specifica-tion.-Upon his own motion or upon propercause shown by any respondent, the regionaldirector issuing the specification may by writ-ten order extend the time within which theanswer to the specification shall be filed.In its response to the Notice To Show Cause,Respondent's counsel argues that its March 13 re-quest for an extension of time in which to file itsanswer should have been granted since the hearingwas scheduled for June 18, 1980, and thus counselfor the General Counsel would have had nearly 3months to study the answer, which was offered tobe filed in late March 1980. Respondent's counselcontends that, in view of the extended period oftime before the scheduled hearing, its failure tosubmit a timely answer is immaterial. In addition,counsel now claims that the reason for his March13 request for an extension of time to file ananswer was that both he and his secretary were illI The hearing on the hackpay specificatiln. then set for June 18, 1980,was postponed indefinitely45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, thus, were unable to prepare an answer. Inlight of these facts and the large amount of back-pay involved herein, Respondent requests that theGeneral Counsel's motion be denied and the pro-ceeding be set for hearing before an administrativelaw judge.We find Respondent's arguments without merit.Respondent's request of March 13 for an extensionwas unaccompanied by a demonstration of propercause as required by Section 102.55 of the Rulesand Regulations; therefore, the Regional Director'sdecision not to grant the request was correct. TheBoard does not insist upon a slavish adherence tothe filing requirements set forth in its Rules andRegulations. Indeed, the Regional Director hadearlier permitted Respondent an unrequested 2-week extension, from February 29 to March 13, forsubmitting its response. However, this action didnot excuse Respondent from substantiating its re-quest, submitted on March 13, for an additionaltime to respond. Nonetheless, it failed to do so.Now, for the first time, Respondent is alleging thatits counsel and his secretary were ill and, thus,were unable to comply with the Regional Office'srepeated requests for an answer to the specifica-tion. We note that counsel's claim of illness couldhave been cited as warranting an extension of timefor submitting an answer had it been offered at thetime of the request for an extension. However, rais-ing this issue for the first time at this juncture ofthe proceeding does not, in our view, constituteproper cause for Respondent's prior failure to actin a timely fashion.4We further note that Respond-ent did not attach an answer to the specification toits response to the Notice To Show Cause, nor had4 See. g. O .R. Coopcr and Sn., 225 NI. RH 1255 (197h)it subsequently served a copy thereof upon theBoard. In sum, despite repeated opportunity to doso, Respondent has to this date still failed to filethe requisite answer to the specification.Consequently, in the absence of any answer, wefind that the allegations of the specification, in ac-cordance with the rules set forth above, aredeemed to be admitted as true. Accordingly, on thebasis of the allegations of the specification, theBoard finds the facts as set forth therein to be true,concludes that the net backpay due the discrimina-tees, Richard DeMonico, Christopher Carson, AlanCooper, Hector Adorno, Joanne Buttacavole, andLaverne Vanderhorst, is as stated in the computa-tions of the specification, and hereinafter ordersthat payment be made by Respondent to each dis-criminatee named below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,D. V. Copying and Printing, Inc., New York, NewYork, its officers, agents, successors, and assigns,shall make whole each of the discriminatees namedbelow by payment to each of them the amount setforth adjacent to his or her name, plus interest asset forth in Florida Steel Corporation, 231 NLRB651 (1977),5less any lawful tax withholdings:Richard DeMonico S 9,353Christopher Carson 809Alan Cooper 767Hector Adorno 7,474Joanne Buttacavole 11,607Laverne Vanderhorst 10,970r Sec generally, i I'i Phlng & /leating Co., 138 N.RB 71h (1962)46